Title: From John Adams to Samuel Osgood, 6 May 1785
From: Adams, John
To: Osgood, Samuel


          
            Dear Sir.
            Auteuil May 6. 1785.
          
          I have learnt with Pleasure, your Appointment to be one of the Commissioners of the Treasury of the United States and hope to hear by the next Packet, that you have accepted the Trust. It is of great Importance, that this Office should be in good hands, and the Duties of it, will no doubt give you full Employment, but I have heretofore rec’d so much benefit from your Correspondence, that I cannot but hope, you will find time to give me a Letter now and then. The Communication with England will be more frequent, and Opportunities by private hands, more common.
          The Appointment of a Minister to the Court of Great Britain will within a year or two, perhaps sooner, bring our Affairs to a Crisis, as the Professors of the modern Doctrine of Animal Magnetism express themselves. It will determine the Meaning of the mysterious English, and ascertain to the People of America, whether it will be probable or possible to continue long upon friendly or decent Terms with them or not. if they foresee or shall imagine that they foresee that they cannot, the Minds of the People will naturally prepare themselves for what they will expect, and their Resentments and Aversion to England, will increase, as fast, as their Affection, Gratitude and Attachments to France. Our military Gentlemen will rise in the Esteem and Admiration of the People, and be permitted to wear their Decorations and Laurels, not only without Opposition but with Applause and if a War breaks out, every new Officer, at the End of it must have one Mark, and every old one two, which you see will lay a convenient foundation for the Distinction between Dukes and Earls. I question whether the first War will make the Scaffold strong and high enough for the Monarch to mount, but I am clear in it, that two Wars more, and three different Marks, amounting to an Equivalent to three orders of Dukes, Marquisses & Earls, will be sufficient to conduct him truimphantly to his Throne. it is needless to tell you, that my political Career will be brought to its Crisis, and be terminated long before this and I hope my natural Career. but if it should not, a few years in a Garden, will be all that will remain to me. You are much younger and may live to Struggle and Scuffle again.
          You see I think the Mission to England an important one. Upon the conduct of the English depends their own Salvation from Perdition, and for what I know our Exemption from Monarchy and an European System of Politics compleat. But such is their Pride and Arrogance, and such are the feeble means, and forces of your Minister, that his Hopes are much fainter than his fears: he believes however he has thought of this Subject as much and as long as any Man, and if he is not prepared for it, it is want of Capacity, and not of good Will. There is no Evil under the Sun, which I dread so much as another War not so much from a fear of our Enemies, as from the Foibles of our Friends.
          
          You See this Letter is not fit for a Newspaper, nor for any Body to see, but in Confidence. But the Subject of it deserves the serious Contemplation of all who wish that We may preserve our present moral Character and political Institutions.
          I expect my own Reputation will be attacked from various Quarters, but when a Man is sure of a good Cause, and keeps a good Conscience, I don’t see why he should not hazard his Reputation as well as his Neck.
          Believe me to be, much your Friend
        